Filed 10/20/22 In re L.B. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


 In re L.B., a Person Coming                                    2d Juv. No. B317426
 Under the Juvenile Court                                    (Super. Ct. No. 19JV-00233)
 Law.                                                         (San Luis Obispo County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 L.B.,

      Defendant and Appellant.


       L.B. appeals from a restitution order entered as a condition
of deferred entry of judgment (DEJ) after he admitted a felony
vandalism allegation. (Pen. Code, § 594, subd. (b)(1).) He
contends the juvenile court erred in failing to consider the
negative impact of the $126,640.07 restitution amount on his
rehabilitation. We affirm.
             FACTUAL AND PROCEDURAL HISTORY
       In 2019, 12-year-old L.B. trespassed on Keith Garl’s
property and drove a tractor into several pieces of equipment,
causing damage. The district attorney filed a Welfare and
Institutions Code1 section 602 petition alleging one count of
felony vandalism against L.B. (Pen. Code, § 594, subd. (b)(1)).
       The district attorney subsequently filed notice of L.B.’s
eligibility for DEJ. L.B. admitted the vandalism count. The
juvenile court granted DEJ pursuant to section 790. As a
condition of DEJ, the court ordered L.B. and his parents to pay
direct victim restitution.
       In 2021, the juvenile court held a restitution hearing. Garl
testified regarding the damage to his equipment and property,
and he submitted photographic evidence. He estimated the
amount for repairing and cleaning his property as follows:
$51,393.37 for equipment repairs, $4,130 for fence repair,
$654.75 for tractor tire repair, and $70,461.95 for cleanup of oil
and fuel that was spilled onto his property. Garl submitted
documents of the estimates he obtained from repair and fuel
cleanup companies. Garl also estimated $36,000 for rental loss
due to wood storage in a rental space for one year, and $77,000 in
lost profits for firewood sales.
       The juvenile court found Garl established a prima facie
case for damages with respect to “the equipment, the fence, and
the tire” and for the cleanup costs for the oil and fuel spill. It
found that Garl did not establish a prima facie case for the loss of
income from firewood sales or rental income. The juvenile court
ordered L.B. to pay a total of $126,640.07 to Garl for the property

      1Further unspecified statutory references are to the
Welfare and Institutions Code.


                                 2
damage, with his parents jointly and severally liable for a portion
of that total amount pursuant to section 730.7, subdivision (a).
                             DISCUSSION
       L.B. argues that the restitution order should be reversed
because the court failed to consider his rehabilitation goals in
setting a fair amount. We disagree.
       Section 730.6 provides that a victim “who incurs an
economic loss as a result of the minor’s conduct shall receive
restitution directly from that minor.” (§ 730.6, subd. (a)(1).) The
“court shall order the minor to pay . . . [¶] . . . [¶] . . . [r]estitution
to the victim . . . in accordance with subdivision (h).” (Id. at subd.
(a)(2)(B).) Subdivision (h) provides that a “restitution order . . . to
the extent possible, shall identify . . . the amount of each victim’s
loss to which it pertains, and shall be of a dollar amount
sufficient to fully reimburse the victim or victims for all
determined economic losses incurred as a result of the minor’s
conduct . . . including all of the following: [¶] (A) Full or partial
payment for the value of stolen or damaged property. The value
of stolen or damaged property shall be the replacement cost of
like property, or the actual cost of repairing the property when
repair is possible.”
       We review a trial court’s order of direct victim restitution
for abuse of discretion. (Luis M. v. Superior Court (2014) 59
Cal.4th 300, 305.) Victims of crimes have a constitutional right
to restitution. (Cal. Const., art. I, § 28, subd. (b), par. (13).) “‘A
victim’s restitution right is to be broadly and liberally construed.’
[Citation.] ‘“When there is a factual and rational basis for the
amount of restitution ordered by the trial court, no abuse of
discretion will be found by the reviewing court.”’ [Citations.]” (In
re Johnny M. (2002) 100 Cal.App.4th 1128, 1132.)




                                     3
       Here, the trial court did not abuse its discretion in setting
the direct victim restitution amount. Garl testified to the extent
of damages and provided photographic evidence. He also
presented documents establishing his economic losses, including
estimates he obtained for repairs and cleanup on his property.
The court “evaluated the testimony of the witnesses, the evidence
presented, including multiple photographs,” and found Garl’s
testimony “credible in many respects.” Because there is a
“‘“factual and rational basis”’” for the restitution ordered, we
conclude there was no abuse of discretion. (In re Johnny M.,
supra, 100 Cal.App.4th at p. 1132.)
       L.B. contends the amount of restitution is “unusually harsh
[and] burdensome” and negatively impacts his rehabilitation.
But the court was not required to consider these factors in
determining the amount of restitution. The court “shall order full
restitution unless it finds compelling and extraordinary reasons
for not doing so, and states them on the record. A minor’s
inability to pay shall not be considered a compelling or
extraordinary reason not to impose a restitution order, nor shall
inability to pay be a consideration in determining the amount of
the restitution order.” (§ 730.6, subd. (h)(1).) The amount “shall
be of a dollar amount sufficient to fully reimburse the victim . . .
for all determined economic losses incurred as a result of minor’s
conduct.” (Ibid., emphasis added.) Here, as required by section
730.6, subdivision (h)(1), the court determined Garl’s economic
losses and ordered restitution to reimburse him for repairs and
cleanup expenses stemming from the damage to his equipment
and property caused by L.B.’s vandalism. L.B. did not present
any compelling or extraordinary reasons not to do so.




                                 4
                        DISPOSITION
     The restitution order is affirmed.
     NOT TO BE PUBLISHED.




                                   BALTODANO, J.


We concur:



             GILBERT, P. J.




             YEGAN, J.




                               5
                     Linda D. Hurst, Judge

           Superior Court County of San Luis Obispo

                ______________________________

      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.